Citation Nr: 0514647	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  98-07 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits resulting from a September 2004 rating decision 
granting a 30 percent evaluation for chronic allergic 
rhinosinusitis effective February 11, 2003. 

(The issues of entitlement to increased rating for chronic 
allergic rhinosinusitis, bilateral shin splints, herpes 
simplex and hypertension are the subjects of a separate Board 
decision.)

ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from February 1993 to February 
1997.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to attorney 
fees based on a September 2004 RO decision, which granted an 
increased from 10 percent to 30 percent for chronic allergic 
rhinosinusitis effective February 11, 2003.


FINDINGS OF FACT

1.  A December 22, 1999, Board decision granted a 10 percent 
evaluation, but not greater, for sinusitis.

2.  The veteran appealed the December 1999 Board decision; an 
October 2000 order of the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the Board's 
December 1999 decision that, inter alia, denied an increased 
evaluation in excess of 10 percent for sinus disability.

3.  The veteran entered into an agreement with his attorney 
on December 5, 2000; a copy of the agreement was received at 
the Board on December 8, 2000; and a copy of the agreement 
was mailed to the RO where it was received on December 11, 
2000.

4.  The agreement between the veteran and his attorney is for 
20 percent of the total amount of past-due benefits excluding 
expenses with reduction of the 20 percent to the extent of 
EAJA fees and other costs paid to the attorney.

5.  A September 2004 RO decision granted an increase from 
10 percent to 30 percent for chronic allergic rhinosinusitis 
effective February 11, 2003; this resulted in an award of 
past-due benefits and a cash payment to the veteran.

6.  The 20 percent fee charged by the attorney to the veteran 
is contingent on success in obtaining past-due benefits for, 
inter alia, an evaluation in excess of 10 percent for a 
sinusitis disability.


CONCLUSION OF LAW

The requirements for payment of attorney fees by VA from 
past-due benefits for the grant of an increase from 10 
percent to 30 percent for chronic allergic rhinosinusitis 
effective February 11, 2003, have been met.  38 U.S.C.A. § 
5904 (West 2002); 38 C.F.R. § 20.609 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA for past-due benefits requires:  (1) a final 
decision promulgated by the Board, and (2) the retention of 
counsel not later than one year after the date of the Board's 
decision.  38 U.S.C.A. § 5904 (c) (West 2002); 38 C.F.R. 
§20.609 (2004).

Paragraph (c) sets out the circumstances under which fees may 
be charged, specifically noting that except for Chapter 37 
loan cases as noted in 38 C.F.R. §20.609 (d), attorneys at 
law and agents may charge claimants or appellants for their 
services only if all of the following conditions have been 
met:

(1) a final decision has been promulgated by the Board with 
respect to the issue or issues involved; and (2) the attorney 
at law or agent was retained not later than one year 
following the date that the decision by the Board with 
respect to the issue, or issues, involved was promulgated.

38 C.F.R. §20.609 (h) (1) provides for the payment of fees by 
VA directly to an attorney at law from past-due benefits, 
subject to the requirements of the other paragraphs of this 
section, including paragraph (c), and only if the following 
conditions are met:

(i) the total fee payable (excluding expenses) does not 
exceed 20 percent of the total amount of the past-due 
benefits awarded,

(ii) the amount of the fee is contingent on whether or not 
the claim is resolved in a manner favorable to the claimant 
or appellant and,

(iii) the award of past-due benefits results in a cash 
payment to a claimant or an appellant from which the fee may 
be deducted.

For purposes of the above, 38 C.F.R. §20.609 (h) (2) provides 
that a claim will be considered to have been resolved in a 
manner favorable to the claimant or appellant if all or any 
part of the relief sought is granted.  38 C.F.R. §20.609 (h) 
(3) provides that "past-due benefits" means a nonrecurring 
payment resulting from a benefit, or benefits, granted on 
appeal or awarded on the basis of a claim reopened after a 
denial by the Board or the lump-sum payment which represents 
the total amount of recurring cash payments which accrued 
between the effective date of the award, as determined by 
applicable laws and regulations, and the date of the grant of 
the benefit by the agency of original jurisdiction, the 
Board, or an appellate court.

38 C.F.R. §20.609 (h) (3) (i) provides that when the benefit 
granted on appeal, or as a result of the reopened claim, 
service connection for a disability, the "past-due benefits" 
will be based on the initial disability rating assigned by 
the agency of original jurisdiction following the award of 
service connection.  The sum will equal the payments accruing 
from the effective date of the award to the date of the 
initial disability rating decision.  If an increased 
evaluation is subsequently granted as the result of an appeal 
of the disability evaluation initially assigned by the agency 
of original jurisdiction, and if the attorney at law 
represents the claimant or appellant in that phase of the 
claim, the attorney at law will be paid a supplemental 
payment based upon the increase granted on appeal, to the 
extent that the increased amount of disability is found to 
have existed between the initial effective date of the award 
following the grant of service connection and the date of the 
rating action implementing the appellate decision granting 
the increase.

38 C.F.R. §20.609 (h) (3) (iii) provides that if an award is 
made as the result of favorable action with respect to 
several issues, the past-due benefits will be calculated only 
on the basis of that portion of the award which results from 
action taken on issues concerning which of the criteria in 
paragraph (c) of this section have been met.

A March 1997 RO decision denied service connection for 
sinusitis.  The veteran initiated an appeal from that 
decision.  A March 1998 RO decision granted service 
connection for sinusitis, and assigned a noncompensable 
evaluation.  The veteran appealed that decision.

A December 22, 1999, Board decision granted a 10 percent 
evaluation, but not greater, for the veteran's service-
connected sinusitis.  The veteran appealed that decision to 
the Court.  An October 2000 Court order granted a joint 
motion vacating and remanding the Board's December 1999 
decision with respect to, inter alia, an increased evaluation 
in excess of 10 percent for sinusitis disability.

The veteran and his attorney entered into an agreement on 
December 5, 2000.  A copy of that agreement was received at 
the Board on December 8, 2000, and a copy was received at the 
RO on December 11, 2000.  The agreement provides that the 
veteran is to pay the attorney 20 percent of any past-due 
benefits awarded the client for, inter alia, an evaluation in 
excess of 10 percent for a sinusitis disability.  The 
agreement indicates that if there is no success in obtaining 
any past-due benefits there shall be no fees owed by the 
veteran to the attorney and that the fee owed to the attorney 
will be reduced by EAJA fees and other costs paid to the 
attorney.

A September 2004 RO decision granted an increase from 10 
percent to 30 percent for the veteran's service-connected 
chronic allergic rhinosinusitis effective February 11, 2003.  
This resulted in the award of past-due benefits payable to 
the veteran as a cash payment.

A review of the record, as set forth above, reflects that 
there was a final Board decision in December 1999 denying an 
evaluation greater than 10 percent for sinusitis.  As noted 
above, the issue of entitlement to a rating greater than 10 
percent for this disability was the subject of an appeal to 
the Court.  Further, the veteran retained the attorney within 
one year after the date of the Board's decision and 
appropriately notified the Board and the RO of that 
relationship and the agreement entered into.  The agreement 
provides for a total fee that does not exceed 20 percent of 
the total amount of past-due benefits, and the amount of the 
fee is contingent on the claim being resolved favorably for 
the veteran.  The award of an increased from 10 percent to 30 
percent for the veteran's chronic allergic rhinosinusitis was 
a favorable resolution for the veteran resulting in past-due 
benefits and a cash payment to the veteran from which the 20 
percent fee could be deducted.  Accordingly, all of the 
requirements for payment of attorney's fees pursuant to the 
December 2000 attorney fee agreement entered into between the 
veteran and the appellant have been met.




ORDER

Payment of attorney's fees from past-due benefits resulting 
from a September 2004 rating decision granting a 30 percent 
evaluation for chronic allergic rhinosinusitis effective 
February 11, 2003, is granted, subject to the laws and 
regulations governing payments of these benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


